Exhibit 10.15 (c)

 

RELEASE

 

This Release is entered into by and between Johanna G. O’Loughlin (“Employee”)
and Equitable Resources, Inc. (the “Corporation”), a Pennsylvania corporation.

 

WHEREAS, the pursuant to a certain Split Dollar Agreement dated May 18, 1999
(“Split Dollar Agreement”) the Corporation has been making premium payments on
an insurance policy (the “Policy”) the beneficiary of which is a trust
established by Employee (the “Trust”); and

 

WHEREAS, the parties desire to terminate the Corporation’s obligations to make
payments in respect of the Policy and to release the Corporation from any
further obligation in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employee
and the Corporation agree as follows:

 

1.                    The Employee agrees that the Split Dollar Agreement has
been terminated and shall be of no further force and effect, effective December
31, 2003 and the parties shall have no further obligations thereunder or in
connection therewith or under the Policy or in connection therewith, except as
provided herein.

 

2.                    The Trust is concurrently surrendering the Policy to the
Corporation, which shall cause the subject Policy to be cancelled, any
outstanding loans or other obligations with respect thereto to be paid or
satisfied and the amount of $163,141 to be paid to the Trust or to the
individual beneficiaries as the trustee shall direct.

 

3.                    This Release shall be binding upon the parties hereto and
their successors, assigns, executors, administrators and beneficiaries and shall
be subject to and construed according to the laws of the Commonwealth of
Pennsylvania.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the 26
day of February, 2004.

 

 

 

EQUITABLE RESOURCES, INC.

 

 

 

By:

/s/ Charlene Petrelli

 

 

Charlene Petrelli

 

Vice President-Human Resources

 

 

 

 

 

/s/ Johanna G. O’Loughlin

 

 

Johanna G. O’Loughlin

 

--------------------------------------------------------------------------------